RESPONSE TO ARGUMENTS

With respect to applicant’s arguments in page 6 of the remarks filed on 04/26/2022, regarding the corrections for objections/ informalities in claims 4 and 8, all have been fully considered and are persuasive. Examiner acknowledge that the corrections made to claims 4 and 8 limitations would properly overcome the claim objections set forth in the previous office action (dated 01/27/2022).

With respect to applicant’s arguments in pages 7-8 of the remarks filed on 04/26/2022, regarding the 35 U.S.C. 103 rejections of claims 1 and 8 under Bransma (U.S. PGPUB 2018/0023664A1) in view of Harada et al. (Japanese Patent Document JP2006-153089A), all have been fully considered but they are not persuasive for the following reasons:
It’s the applicant’s position that Bransma in view of Harada et al. fail to render obvious a transmission belt element/ each transmission belt element forming a transmission belt comprising a recessed non-contact portion that has the specific structure/ arrangement of features/ orientation recited within independent claims 1 and 8; particularly because, Bransma and Harada et al, either individually or in combination, both fail to explicitly disclose the width of portion in said non-contact portion that has constant depth being narrower than a width of the ring in the said transmission belt. However, examiner disagrees with this traversal and still assert that the combined teachings in Bransma and Harada et al. would conceive a transmission belt element and a transmission belt according to respective claims 1 and 8 limitations. 
First, it’s been established that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981)). In this case, Bransma teach (as detailed in the office action date 01/27/2022) a transmission belt element/ each transmission belt element (transverse segment 32 illustrated in figure 7) in a transmission belt (pushbelt belt 3) including a saddle surface (bearing surface 42), and a width of said saddle surface (lateral dimension of the bearing surface 42 in the width direction ‘W’) being narrower than a width of a ring (lateral dimension of the endless carrier 31/ flexible rings 43 in the width direction ‘W’) in said transmission belt (Figure 7 in Bransma clearly illustrates, the width of the bearing surface 42 in the width direction ‘W’ being relatively smaller compared to the width of the endless carrier 31/ flexible rings 43 in the width direction ‘W’); while the disclosure of Harada et al. collectively suggest (as detailed in the office action date 01/27/2022), providing a transmission belt element/ each transmission belt element (element 40/ 140) in a transmission belt (metal V-belt 7) with a recessed non-contact portion (recess 48'/ 146) that has the exact structural configuration, features, and/ or arrangement described within claims 1 and 8 limitations; wherein, a constant depth portion (central portion of the recess 146 defined by depth ‘Δt’/ defined by the width ‘L’) of said recessed non-contact portion has a width (width ‘L’) that is substantially equal to a width of the saddle surface (lateral dimension of the saddle surface 144 in as left-right direction) on the corresponding transmission belt element (figures 5-6b clearly illustrate and paragraph 0029 disclose, the width ‘L’ defining the central portion of the recess 146 being substantially same as the total width of the saddle surface 144 in the left-right direction, but being smaller than the distance between the left and right pillar portions 142 in the left-right direction so as to not weaken the durability/ structural strength at the base of the left and right pillar portions 142).
Therefore, when the transmission belt element/ each transmission belt element in the transmission belt taught by Bransma is modified in view of Harada et al. in the manner set forth in the previous office action (dated 01/27/2022), that is by configuring said transmission belt element with a recessed non-contact portion similar to the one proposed by Harada et al, one of ordinary skill in the art would have recognized that the constant depth portion of the non-contact portion in the altered transmission belt element will have a width that is substantially equal to width of the saddle surface on said transmission belt element; which will result in the width of said constant dept portion also being narrower than the width of a ring in the transmission belt taught by Bransma (specifically because, the saddle surface on Bransma’s transmission belt element has width that is narrower/ smaller than the width of a ring as noted above and in the prior office action). Furthermore, examiner has included multiple valid reasonings/ motivations in the previous office action (that are derived from both Harada et al. reference and through the knowledge generally available to one of ordinary skill in the art), explaining the functional, structural, and/ or performance benefits of setting the width of the constant dept portion in the non-contact portion to be narrower/ smaller than the width of the ring in the transmission belt. Consequently, Bransma in view of Harada et al. still appear to render obvious all claims 1 and 8 limitations presented by the applicant in the after-final amendments filed on 04/26/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654